DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s cancellation of claims 6 and 16 renders moot the rejection under 112(d) for the claims made on 05/14/2021. Therefore, the rejection is withdrawn.
In view of the amendments filed 08/16/2021, the previous rejection to claim(s) 1 and 11 under 35 U.S.C. 103 is/are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Charles Gray (Reg. 61,345) on 09/08/2021.

The application has been amended as follows: 
1. (Currently Amended)	A method for processing status mismatch between a User Equipment, UE, and a network, applied to an Access and Mobility Management Function, AMF, the method comprises:
receiving an initial non-access stratum, NAS, message sent by the UE in a Connection Management idle state, or 

determining that the UE is in a connected state at a network side in response to receiving the initial NAS message or the N2 interface message; and
determining that a second RAN node serving the UE stored in a UE context has changed in response to the second RAN node being different from the first RAN node that sent the N2 interface message configured to forward the initial NAS message, and notifying the second RAN node to release the UE context and existing user plane connection for the UE;
wherein in response to the UE moving out of an RAN Paging area allocated by the second RAN node and enters a coverage area of the first RAN node that does not support the UE staying in an RRC inactive state, the UE switches from a current Connection Management connected state to the Connection Management idle state; and 
in response to determining that an N2 connection between the second RAN node and the AMF [[is]] not being released, the AMF determines that the UE is in the connected state.
2. (Cancelled) 
3. (Currently Amended)	The method of claim 1, wherein receiving the initial NAS message sent by the UE in the idle state, comprises:
receiving a registration update request message sent by the UE in the Connection Management idle state; or
receiving a request message of the UE when the UE sends uplink data in the idle state.
4. (Previously Presented)	The method of claim 1, wherein determining that the UE is in the connected state at the network side, comprises:
determining that the UE is in the connected state at the network side according to the UE context.
5. (Previously Presented)	The method of claim 1, wherein notifying the second RAN node to release the UE context and user plane connection, comprises:
notifying the second RAN node to release the UE context;
deleting the user plane connection to a core network.

8. (Previously Presented)	The method of claim 1, wherein determining that the second RAN node serving the UE has changed, and notifying the second RAN node to release the UE context and user plane connection, further comprises:
requesting a Session Management Function, SMF, to deactivate a Protocol Data Unit, PDU, session, where the request is used to request the SMF to deactivate the user plane connection, and make the SMF deletes user plane configuration for the PDU session.
9. (Currently Amended)	The method of claim 1, wherein after receiving the initial NAS message sent by the UE or the N2 interface first RAN node, the method further comprises:
determining that the UE enters a non-allowed area or forbidden area, and notifying [[an]] a Session Management Function, SMF serving a PDU session with user plane connection that only regulatory prioritized services is reachable.
10. (Currently Amended)	The method of claim 3, wherein when a service request message of the UE is received, the method further comprises:
requesting [[an]] a Session Management Function, SMF to deactivate a PDU session; and then reactivate the PDU session according to the PDU session specified in the service request message.
11. (Currently Amended)	A device for processing status mismatch between a User Equipment, UE, and a network, wherein the device comprises a memory configured to store a computer readable program, and a processor, wherein the processor is configured to read the computer-readable program to perform following method steps:
receiving an initial non-access stratum, NAS, message sent by the UE in a Connection Management idle state, or 
receiving an N2 interface message, sent by a first Radio Access Network, RAN, node, and configured to forward the initial NAS message; 
determining that the UE is in a connected state at a network side in response to receiving the initial NAS message or the N2 interface message; and

wherein in response to the UE moving out of an RAN Paging area allocated by the second RAN node and entering a coverage area of the first RAN node that does not support the UE staying in an RRC inactive state, the UE switches from a current Connection Management connected state to the Connection Management idle state; and 
in response to an N2 connection between the second RAN node and the AMF [[is]] not being released, the AMF determines that the UE is in the connected state.
12. (Cancelled) 
13. (Currently Amended)	The device of claim 11, wherein the processor is configured to read the computer-readable program to:
receive a registration update request message sent by the UE in the Connection Management idle state; or
receive a request message of the UE when the UE sends uplink data in the idle state.
14. (Previously Presented)	The device of claim 11, wherein the processor is configured to read the computer-readable program to:
determine that the UE is in the connected state at the network side according to the UE context.
15. (Previously Presented)	The device of claim 11, wherein the processor is configured to read the computer-readable program to:
notify the second RAN node to release the UE context;
delete the user plane connection to a core network.
16-17. (Cancelled) 
18. (Previously Presented)	The device of claim 11, wherein the processor is configured to read the computer-readable program to:

19. (Currently Amended)	The device of claim 11, wherein after receiving the initial NAS message sent by the UE or the N2 interface first RAN node, the processor is configured to read the computer-readable program to:
determine that the UE enters a non-allowed area or forbidden area, and notify [[an]] a Session Management Function, SMF serving a PDU session with user plane connection that only regulatory prioritized services is reachable.
20-21. (Canceled) 
22. (Previously Presented)	A non-transitory computer readable storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, implements the method of claim 1.

Allowable Subject Matter
Claims 1, 3-5, 8-11, 13-15, 18-19, and 22 renumbered to 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s amendments filed 08/16/2021 and Examiner’s amendment, i.e., “wherein when in response to the UE moves moving out of an RAN Paging area allocated by the second RAN node and enters entering a coverage area of the first RAN node that does not support the UE staying in an RRC inactive state, the UE switches from a current Connection Management connected state to the Connection Management idle state” (claims 1 and 11), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 

Mildh et al. (US 2020/0163149 A1) (previously cited), which is directed to Resuming a connection in a wireless communication system; and teaches an AMF receiving N2 Retrieve UE Context Request from a new RAN, wherein the request includes Old RAN ID (contained in a Resume ID), Resume ID, and new RAN ID. When the AMF receives the N2 Retrieve UE Context Request that includes Old RAN ID, Resume ID, and new RAN ID, the AMF sends a Retrieve UE Context Request to the old RAN because the AMF determines the UE is in CM-CONNECTED state with the old RAN. The decision is based on a UE context that is used for a transition from RRC_INACTIVE to RRC_CONNECTED, where the UE is in RRC inactive state but the UE and the AMF remain in CM-CONNECTED state. The UE context is stored by an old serving RAN node that cannot be retrieved by the new RAN node. Therefore the new RAN node sends the N2 Retrieve UE Context Request to the AMF, wherein the request includes old RAN ID from the old serving RAN node and new RAN ID from the new RAN so that the AMF sends the old serving RAN node a Retrieve UE context request. The AMF further performs N2 UE Context Release with the old RAN node and provides DL forwarding addresses for the user plane data (Fig. 13, [0115], [0118]-[0119], [0136]-[0137], [0141]); and
Rivo Alvarino et al. (US 2018/0132210 A1) (previously cited), which is directed to Power control and triggering of sounding reference signal on multiple component carriers; and teaches an AMF handling physical channels between UE and RAN, i.e., releasing the user plane functionality ([0045]); and 
Liu et al. (US 2020/0145817 A1) (previously cited), which is directed to Refreshing security keys in 5g wireless systems; and teaches a new gNB sending a UE context release message to an AMF, wherein the UE context message is used to release context for the UE (Fig. 11, [0098]); and
Youn et al. (US 2020/0077356 A1), which is directed to Method for notifying of mobility event in wireless communication system and device therefor; and teaches an a UE sending a registration request to a RAN which selects an AMF to forward the registration request and wherein the AMF does not perform N2 release to keep a UE in connected state (Fig. 19, [0772]).

Neither Mildh nor Rivo Alvarino, Liu, and Youn, taken alone or in any reasonable combination, teach the claims as amended, “wherein when in response to the UE moves moving out of an RAN Paging area allocated by the second RAN node and enters entering a coverage area of the first RAN node that does not support the UE staying in an RRC inactive state, the UE switches from a current Connection Management connected state to the Connection Management idle state” (claims 1 and 11), in conjunction with other limitations recited in the claims.
	Therefore claims 1, 3-5, 8-11, 13-15, 18-19, and 22 renumbered to 1-14 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478